02-10-494 & 495-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00494-CR
NO.
02-10-00495-CR
 
 



Katrina Evette Reed


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM THE
371st District Court OF Tarrant
COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant Katrina Evette
Reed attempts to appeal from two judgments convicting her of theft of property
under $1500 and sentencing her to one year’s confinement in state jail.  Each of the trial court’s certifications
state that this “is a plea-bargained case and the defendant has NO right of
appeal.”  See Tex. R. App. P. 25.2(a)(2).  On November 10, 2010, we notified Reed that
the trial court’s certifications of her right to appeal had been filed in this
court and that the appeals would be dismissed unless she or any party desiring
to continue the appeals filed a response on or before November 22, 2010,
showing grounds for continuing the appeals. 
See Tex. R. App. P.
25.2(d).  We have received no
response.  Therefore, in accordance with
the trial court’s certifications, we dismiss these appeals.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL:  MEIER, J.;
LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 13, 2011




 




          [1]See Tex. R. App. P. 47.4.